        Case 1:20-cv-12163-PBS Document 8-1 Filed 01/19/21 Page 1 of 15




                                  UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF MASSACHUSETTS


 COMMONWEALTH OF
 MASSACHUSETTS,
                                                       Case No.1:20-cv-12163
                Plaintiff,

                      v.

 C. L. HAUTHAWAY & SONS CORP.,

                           Defendant.




                                        CONSENT DECREE

       WHEREAS, C.L. Hauthaway & Sons Corp. (“C.L. Hauthaway”) operates a coatings and

adhesives manufacturing facility adjacent to the Saugus River at 638 Summer Street, Lynn,

Massachusetts (the “Facility”);

       WHEREAS, the Commonwealth of Massachusetts (“Commonwealth”), acting through

the Office of the Attorney General (“Attorney General’s Office”), alleges in its Complaint that

C.L. Hauthaway operates the Facility without, among other things, preparing a risk management

plan to reduce or eliminate the potential for releases of toluene diioscyanate (“TDI”) in violation

of the chemical accident prevention requirements of the Federal Clean Air Act, 42 U.S.C.

§ 7412(r) (“Section 112(r)”) and discharged industrial stormwater into the Saugus River without

complying with the federal stormwater permit issued by the United States Environmental

Protection Agency (“Stormwater Permit”), in violation of the Federal Clean Water Act, 33

U.S.C. § 1331(a) (the “Clean Water Act”);

       WHEREAS, the Massachusetts Fire Code requires certain facilities having certain highly

hazardous chemicals to comply with federal chemical safety requirements, 527 C.M.R

§ 1.05(60.8.5.1.5);
                                                 1
        Case 1:20-cv-12163-PBS Document 8-1 Filed 01/19/21 Page 2 of 15




       WHEREAS, on January 13, 2020, the Attorney General’s Office provided notice of the

alleged violations and of the Attorney General’s Office’s intention to file suit against C.L.

Hauthaway to the Administrator of the United States Environmental Protection Agency (“EPA”);

the Administrator of EPA Region 1; the Massachusetts Department of Environmental Protection;

the Governor of Massachusetts, and to the Company, pursuant to Section 304(b)(1)(A) of the

Federal Clean Air Act and Section 505(b)(1)(A) of the Federal Clean Water Act. See 42 U.S.C.

§ 7604(b)(1)(A); 33 U.S.C. § 1365(b)(1)(A);

       WHEREAS, today the Attorney General filed a complaint against C.L. Hauthaway in the

United States District Court, District of Massachusetts;

       WHEREAS, C.L. Hauthaway denies the allegations in the complaint;

       WHEREAS, following receipt of the January 13, 2020 notice, C.L. Hauthaway has taken

certain steps, including retaining a third party environmental consulting firm, to assist C.L.

Hauthaway in upgrading its inventory management system; obtaining coverage under the

stormwater permit, and performing a Program Level 3 Risk Management Plan (“RMP”);

       WHEREAS, C.L. Hauthaway anticipates that these steps, together with the

implementation of the measures set forth herein and in both C.L. Hauthaway’s RMP and C.L.

Hauthaway’s Stormwater Pollution Prevention Plan (“SWPPP”), will enable the company to

comply with the requirements of the Federal Clean Water Act and the Federal Clean Air Act;

       WHEREAS, the Attorney General’s Office and C.L. Hauthaway have reached an

agreement to resolve the ligation; and

       WHEREAS, this Consent Decree shall be submitted to the United States Department of

Justice for the 45-day statutory review period, pursuant to 33 U.S.C. § 1365(c) and 42 U.S.C.

§ 7604(c)(2).



                                                 2
        Case 1:20-cv-12163-PBS Document 8-1 Filed 01/19/21 Page 3 of 15




       NOW THEREFORE, based on the Joint Motion of the Parties for Entry of this Consent

Decree, and before taking any testimony and without the adjudication of any issues of fact or law

except as provided in Section 1 (Jurisdiction and Venue), it is ADJUDGED, ORDERED AND

DECREED, as follows:

                               I. JURISDICTION AND VENUE

       1.      This Court has jurisdiction over the parties and the subject matter of this action

pursuant to Section 505(a)(1)(A) of the Federal Clean Water Act, 33 U.S.C. § 1365(a)(1)(A),

Section 304(a) of the Federal Clean Air Act, 42 U.S.C. § 7604(a), and 28 U.S.C. § 1331 (an

action arising under the laws of the United States).

       2.      Venue is proper in the District of Massachusetts pursuant to Section 505(c)(1) of

the Federal Clean Water Act, 33 U.S.C. § 1365(c)(1) and Section 304(c)(1) of the Federal Clean

Air Act, 42 U.S.C. § 7604(c)(1).

       3.      The Complaint alleges facts that, if proven, would constitute good and sufficient

grounds for the relief set forth in this Consent Decree.

                                     II. EFFECTIVE DATE

       4.      The effective date of this Consent Decree (“Effective Date”) shall be when the

Court enters the Consent Decree on the docket.

                                     III. PARTIES BOUND

       5.      This Consent Decree shall constitute a binding agreement between the parties, and

C.L. Hauthaway consents to its entry as a final judgment by the Court and waives all rights of

appeal upon its entry on the docket. If the Court declines to enter this Consent Decree on any

ground except one related to form, this Consent Decree is voidable at the option of any party

within fourteen (14) days of the Court’s decision. If, on the other hand, the Court determines that



                                                 3
        Case 1:20-cv-12163-PBS Document 8-1 Filed 01/19/21 Page 4 of 15




substantive modifications to this Consent Decree are necessary prior to the Court’s entry of it,

the parties shall enter into good faith negotiations to discuss the modifications, and this Consent

Decree shall be void unless the Commonwealth and C.L. Hauthaway agree otherwise in writing

within fourteen (14) days of the Court’s decision.

       6.      The provisions of this Consent Decree shall apply to and bind C.L. Hauthaway

and any person or entity acting by, for, or through C.L. Hauthaway, including C.L. Hauthaway’s

managers, directors, officers, supervisors, employees, agents, servants, attorneys-in-fact,

successors, and assigns, and those persons in active concert or participation with C.L.

Hauthaway who receive notice of this Consent Decree.

       7.      C.L. Hauthaway shall provide a true copy of this Consent Decree to all of its

managers, directors, officers, supervisors, employees, and agents whose duties might include

compliance with any provision of this Consent Decree. C.L. Hauthaway shall also provide a

copy of this Consent Decree to any contractor retained by it to perform work required under this

Consent Decree and shall condition any such contract on the contractor’s performance of the

work in compliance with the terms of this Consent Decree.

       8.      For two (2) years following the Effective Date, no change or transfer in

ownership, management, or operation of the Facility, whether in compliance with the procedures

of this Paragraph or otherwise, shall relieve C.L. Hauthaway or the company’s managers,

officers, directors, agents, and/or servants of any obligation under this Consent Decree. At least

thirty (30) days prior to any such change or transfer of ownership, management, or operation of

the Facility that occurs within two (2) years of the Effective Date, C.L. Hauthaway shall provide

a copy of this Consent Decree to the proposed transferee or new manager or operator and shall

simultaneously provide written notice of the prospective change or transfer in ownership,



                                                 4
          Case 1:20-cv-12163-PBS Document 8-1 Filed 01/19/21 Page 5 of 15




management, or operation of the Facility, together with a copy of the proposed written change or

transfer agreement, to the Attorney General’s Office in accordance with Section XI (Notices) of

this Consent Decree. Any attempt to change or transfer ownership, management, or operation of

the Facility without complying with this paragraph shall constitute a violation of this Consent

Decree.

       9.      C.L. Hauthaway shall not violate this Consent Decree, and shall not allow its

officers, directors, agents, servants, attorneys-in-fact, employees, successors, assigns, or

contractors to violate this Consent Decree. In any action to enforce this Consent Decree, C.L.

Hauthaway shall not raise as a defense the failure by any of C.L. Hauthaway’s managers,

directors, officers, supervisors, employees, agents, or contractors to take any actions necessary to

comply with the provisions of this Consent Decree.

       10.     In addition to any relief specifically provided in this Consent Decree, C.L.

Hauthaway understands and agrees that violations of this Consent Decree may be punishable by

contempt pursuant to an appropriate civil contempt proceeding.

                                         IV. PAYMENTS

       11.     C.L. Hauthaway shall pay to the City of Lynn the sum of two hundred and forty

thousand dollars ($240,000) for projects to improve water quality in the City of Lynn within the

Saugus River watershed. C.L. Hauthaway’s payment shall be made in six (6) quarterly

installments of forty thousand dollars ($40,000) each, starting on the first business day of the

calendar quarter after the Effective Date of this Consent Decree and continuing to be due on the

first business day of each of the next five calendar quarters thereafter by certified check,

treasurer’s check, or bank check and sent to the City of Lynn, Attn: Elyse Fannon, City

Treasurer, 3 City Hall Sq. Room 206, Lynn, MA 01901. A copy of each check shall be



                                                  5
        Case 1:20-cv-12163-PBS Document 8-1 Filed 01/19/21 Page 6 of 15




contemporaneously provided by C.L. Hauthaway to the Commonwealth in accordance with the

notice provision of Section XI (Notices), below.

       12.     Within fifteen (15) days of the Effective Date C.L. Hauthaway shall reimburse the

Attorney General’s Office in the amount of fifty thousand dollars ($50,000) to defray the

Attorney General’s Office’s costs, including attorney fees, incurred in connection with its work

on this matter. Payment should be made by Electronic Funds Transfer (“EFT”) to the

Commonwealth of Massachusetts in accordance with current EFT procedures, using the

following account information:

       COMMONWEALTH OF MASSACHUSETTS, OFFICE OF ATTORNEY GENERAL




and shall include the following payment information: “EPD, Commonwealth v. C.L. Hauthaway

– Costs.” Any payments received by the Commonwealth after 4:00 P.M. (Eastern Time) will be

credited on the next business day. At the time of payment, C.L. Hauthaway shall send notice that

such payment has been made to the Commonwealth by electronic mail in accordance with the

notice provision of Section XI (Notices), below.

       13.      Within fifteen (15) days of the Effective Date C.L. Hauthaway shall reimburse

the Attorney General’s Office in the amount of twelve thousand dollars ($12,000) to defray the

Attorney General’s Office’s costs of monitoring C.L. Hauthaway’s compliance with the Consent

Decree. Payment should be made by Electronic Funds Transfer (“EFT”) to the Commonwealth

of Massachusetts in accordance with current EFT procedures, using the following account

information:

                                                6
         Case 1:20-cv-12163-PBS Document 8-1 Filed 01/19/21 Page 7 of 15




       COMMONWEALTH OF MASSACHUSETTS, OFFICE OF ATTORNEY GENERAL




and shall include the following payment information: “EPD, Commonwealth v. C.L. Hauthaway

– Monitoring.” Any payments received by the Commonwealth after 4:00 P.M. (Eastern Time)

will be credited on the next business day. At the time of payment, C.L. Hauthaway shall send

notice that such payment has been made to the Commonwealth by electronic mail in accordance

with the notice provision of Section XI (Notices), below.

                                      V. INJUCTIVE RELIEF

       14.     C.L. Hauthaway agrees to operate the Facility in compliance with the applicable

provisions of the chemical accident prevention requirements of the Federal Clean Air Act,

including but not limited to, the provisions requiring completion and submission of a Risk

Management Plan at Program Level 3. See 40 C.F.R. §§ 68.12 to 68.185. The Process Hazard

Analysis in the Risk Management Plan shall address, among the other elements, the potential

effects of climate change on the storage and handling of chemicals at the Facility, particularly

given its location in a flood zone.

       15.     C.L. Hauthaway agrees to implement a physical inventory reporting system that

will enhance inter-departmental communication and help ensure the submission of accurate Tier

II forms required under Section 312 of the Emergency Planning and Community Right to Know

Act and compliance with 40 C.F.R. Part 68.




                                                 7
        Case 1:20-cv-12163-PBS Document 8-1 Filed 01/19/21 Page 8 of 15




       16.     C.L. Hauthaway agrees to operate the Facility in compliance with the applicable

requirements of the Stormwater Permit, including any amendments thereto, and with the Federal

Clean Water Act.

                VI. FACILITY ACCESS AND SUBMISSION OF RECORDS

       17.     C.L. Hauthaway shall permit the Attorney General’s Office to visit the Facility

during normal daylight business hours during each year for the two (2) years following the

Effective Date, provided that the Attorney General’s Office provide at least twenty-four (24)

hours of prior notice. During any site visit, the Attorney General’s Office shall have access to

and permission to copy any documentation required to be kept on site by the Stormwater Permit

or the RMP and may collect samples and take photos at the Facility.

       18.     C.L. Hauthaway shall allow the Attorney General’s Office or its designated

representative to visit the Facility twice during the two-year monitoring period to assess the

company’s compliance with Section 112(r) and the Industrial Stormwater Permit. C.L.

Hauthaway shall provide the Attorney General’s Office with unimpeded access to the whole

facility and any documents relating to inventory of Tier II chemicals, compliance with Section

112(r) of the Clean Air Act, and the Industrial Stormwater Permit. C.L. Hauthaway shall also

permit the Attorney General’s Office to take photographs and videos during the site visit.

       19.     C.L. Hauthaway shall provide the Attorney General’s Office with access to

documents relating to the inventory of Tier II chemicals and compliance with Section 112(r) of

the Clean Air Act within seven (7) days of C.L. Hauthaway’s receipt of a written request by the

Attorney General’s Office.




                                                 8
        Case 1:20-cv-12163-PBS Document 8-1 Filed 01/19/21 Page 9 of 15




       20.        For a period of two (2) years following the Effective Date, C.L. Hauthaway shall

provide the Attorney General’s Office with the following documents in accordance with Section

XI (Notices), below:

             a.      Copies of all Tier II forms submitted to EPA, the Commonwealth of

                     Massachusetts, and/or the City of Lynn.

             b.      Copies of all documents C.L. Hauthaway submits to EPA, the Commonwealth

                     of Massachusetts, and/or the City of Lynn concerning C.L. Hauthaway’s

                     stormwater controls or the quality of C.L. Hauthaway’s stormwater

                     discharges, including but not limited to all documents and reports submitted as

                     required by the Stormwater Permit. Such documents and reports shall be sent

                     to the Attorney General’s Office on the same day that they are submitted to

                     the governmental entity.

             c.      All maintenance records for the Facility’s stormwater pollution control

                     systems. Maintenance records will be provided within seven (7) days of C.L.

                     Hauthaway’s receipt of a written request by the Attorney General’s Office.

             d.      Timely written notice of any planned or completed changes to C.L.

                     Hauthaway’s stormwater control measures, with dates of anticipated or

                     completed changes.

             e.      Current copies C.L. Hauthaway’s SWPPP within five (5) days of a request by

                     the Attorney General’s Office.

             f.      Laboratory reports and analytical results of stormwater sampling performed

                     by or for the company within seven (7) days of receiving the reports.




                                                  9
        Case 1:20-cv-12163-PBS Document 8-1 Filed 01/19/21 Page 10 of 15




       21.     Any information provided by C.L. Hauthaway may be used by the

Commonwealth in any proceeding to enforce the provisions of this Consent Decree and as

otherwise permitted by law.

       22.     The Consent Decree in no way limits or affects any right of entry and inspection

or any right to obtain information held by the Commonwealth of Massachusetts or any of its

branches, departments, agencies, or offices pursuant to applicable federal or state laws,

regulations, or permits, nor does it limit or affect any duty or obligation of the company to

maintain documents, records, or other information imposed by applicable federal or state laws,

regulations, or permits.

                            VII. INTERESTS AND COLLECTIONS

       23.     If any payment required pursuant to this Consent Decree is late or not made, C.L.

Hauthaway shall pay interest on any overdue amount for the period of such nonpayment at the

rate of twelve percent (12%) per annum pursuant to G.L. c. 321 § 6B, computed monthly, and

shall pay all expenses associated with collection by the Commonwealth of the unpaid amounts

and interest for any period of nonpayment after the payment obligation becomes due, including

reasonable attorney fees.

                            VIII. EFFECT OF CONSENT DECREE

       24.     Upon compliance by C.L. Hauthaway with the requirements of this Consent

Decree, (a) this Consent Decree shall resolve C.L. Hauthaway’s liability for the specific legal

claims alleged against it in the Complaint, and (b) the Commonwealth shall release C.L.

Hauthaway from liability for the specific legal claims alleged against it in the Complaint.

Notwithstanding the foregoing, the Commonwealth expressly reserves all claims for injunctive




                                                10
        Case 1:20-cv-12163-PBS Document 8-1 Filed 01/19/21 Page 11 of 15




relief for violations of all the statutes and regulations referred to in the Complaint, whether

related to the specific legal claims resolved by the Consent Decree or otherwise.

       25.     Nothing in this Consent Decree (a) shall bar any action by the Commonwealth on

any legal claim not specifically pleaded in the Complaint or for any violations not revealed to the

Commonwealth; (b) shall be deemed to excuse non-compliance by C.L. Hauthaway, or any of

the persons or entities otherwise bound by this Consent Decree with any law or regulation; or (c)

shall preclude a separate or ancillary action by the Commonwealth to enforce the terms of this

Consent Decree or any permit or other approval issued by the Massachusetts Department of

Environmental Protection or EPA relative to the Facility.

       26.     This Consent Decree is not a permit, or a modification of any permit, under any

federal, state, or local laws or regulations. C.L. Hauthaway is responsible for achieving and

maintaining complete compliance with all applicable federal, state, and local laws, regulations,

and permits; and C.L. Hauthaway’s compliance with this Consent Decree shall not be a defense

to any action commenced pursuant to any such laws, regulations, or permits, except as set forth

herein. The Attorney General’s Office does not, by its consent to the entry of this Consent

Decree, warrant or aver in any manner that C.L. Hauthaway’s compliance with any aspect of this

Consent Decree will result in compliance with provisions of any federal, state, or local law,

regulation, or permit.

       27.     Nothing in this Consent Decree shall be construed to create any rights in, or grant

any cause of action to, any person not a party to this Decree.

                                       IX. DISPUTE RESOLUTION

       28.     If the Attorney General’s Office has reason to believe that C.L. Hauthaway may be

in violation of this Consent Decree, the Attorney General’s Office may request, in writing, that C.L.

Hauthaway meet and confer within seven (7) business days of receiving written notification of such
                                                 11
        Case 1:20-cv-12163-PBS Document 8-1 Filed 01/19/21 Page 12 of 15



request from the Attorney General’s Office, for the purpose of determining whether a violation has

occurred and developing a mutually agreed upon plan, including implementation dates, to resolve the

dispute. If the parties fail to meet and confer, or the meet and confer does not resolve the dispute and

result in a mutually agreed upon plan, the Commonwealth shall be entitled to pursue applicable

remedies, including filing a motion for available judicial relief from the Court. Nothing in this

paragraph prevents the Commonwealth from seeking judicial relief without first requesting that C.L.

Hauthaway meet and confer.

                                       X. MISCELLANEOUS

        29.     C.L. Hauthaway understands and agrees that, pursuant to 11 U.S.C. § 523(a)(7),

the costs or sums that C.L. Hauthaway may be required to pay under this Consent Decree are not

subject to discharge in any bankruptcy.

        30.     C.L. Hauthaway shall pay all expenses, including reasonable attorney fees and

costs, incurred by the Commonwealth in the enforcement of this Consent Decree against it.

        31.     Nothing in this Consent Decree shall prevent C.L. Hauthaway from taking any

action otherwise required by law.

        32.     The titles in this Consent Decree have no independent legal significance and are

used merely for the convenience of the parties.

        33.     In computing any period of time under this Consent Decree, where the last day

would fall on a Saturday, Sunday, or State or Federal holiday, the period shall run until the close

of business on the next business day.

        34.     C.L. Hauthaway is responsible for complying with this Consent Decree and is

liable for violations of this Consent Decree.

        35.     Signature of the parties transmitted by scanning and email are binding.



                                                   12
        Case 1:20-cv-12163-PBS Document 8-1 Filed 01/19/21 Page 13 of 15




                                          XI. NOTICES

       36.     Unless otherwise specified in this Consent Decree, notices and submissions

required by this Decree shall be made in writing by email to the following addresses:

               For the Attorney General’s Office and the Commonwealth:

               Nora J. Chorover
               Special Assistant Attorney General
               Environmental Protection Division
               Office of the Attorney General
               One Ashburton Place, 18th Floor
               Boston, MA 02108
               Nora.chorover@mass.gov

               For C.L. Hauthaway:

               Ronaldo Rauseo-Ricupero
               Nixon Peabody LLP
               Exchange Place
               53 State Street
               Boston, MA 02109
               rrauseoricupero@nixonpeabody.com

or, to such other place or to the attention of such other individual as a party may from time to

time designate by written notice to the other parties to this Consent Decree.

                                      XII. INTEGRATION

       37.     Except as expressly set forth in this Consent Decree, this Consent Decree sets

forth all of the obligations of the parties and represents the complete and exclusive statement of

the parties with respect to the terms of the settled agreement embodied by this Consent Decree;

any other representations, communications, or agreements by or between parties shall have no

force and effect.




                                                13
          Case 1:20-cv-12163-PBS Document 8-1 Filed 01/19/21 Page 14 of 15




                                     XIII. MODIFICATION

       38.     The terms of this Consent Decree may be modified only by a subsequent written

agreement signed by the parties. Where the modification constitutes a material change to any

term of this Consent Decree, it shall be effective only by written approval of the parties and the

approval of the Court. The Commonwealth’s decision to extend a deadline in this Consent

Decree shall not constitute a material change for purposes of this Paragraph.

                                XIV. AUTHORITY OF SIGNATORY

       39.     The person signing this Consent Decree on behalf of C.L. Hauthaway

acknowledges: (a) that he or she has personally read and understands each of the numbered

Paragraphs of this Consent Decree, including any Appendices attached to it; (b) that, to the

extent necessary, C.L. Hauthaway’s managers, directors, officers, and shareholders have

consented to C.L. Hauthaway entering this Consent Decree and to its entry as a Final Judgment;

and (c) that he or she is authorized to sign and bind C.L. Hauthaway to the terms of this Consent

Decree.

                            XV. RETENTION OF JURISDICTION

       40.     The Court shall retain jurisdiction over this case for purposes of resolving

disputes that arise under this Consent Decree, entering orders modifying this Consent Decree, or

effectuating or enforcing compliance with the terms of this Consent Decree.

                                   XVI. FINAL JUDGMENT

       41.     Upon approval and entry of this Consent Decree by the Court this Consent Decree

shall constitute a Final Judgment of the Court.




                                                  14
Case 1:20-cv-12163-PBS Document 8-1 Filed 01/19/21 Page 15 of 15



Office of the Attorney General

By:      Nora J. Chorover, SAAG                                 Dated: 12/2/2020



C.L. Hauthaway & Sons Corp.

By:      The         ohnson, Vice President/General Manager     Dated:   II / a o /,)-0


IT IS SO       RDERED. JUDGMENT is hereby entered in accordance with the foregoing.

By the Court:




United States District Court

Dated:




                                        15
